Motion by respondents to dismiss appeal from order, dated April 25, 1960, granted, and appeal dismissed. Said order has been superseded by an order dated May 18, 1960, which granted reargument and which, on reargument, adhered to the determination made in the first order. Since respondents have also appealed from the second order, the appeal from the first order has become academic. Motion by respondents to dismiss the appeal from the order, dated May 18, 1960, on the ground that appellants have failed to perfect said appeal, denied on condition that appellants perfect the appeal and be ready to argue or submit it at the January Term, commencing January’ 3, 1961. The appeal is ordered on the calendar for said term. The record and appellant’s brief must be served and filed on or before December 20, 1960. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Christ, JJ., concur.